Kaman Corporation Bloomfield, CT 06002 (860) 243-7100 NEWS KAMAN CORP. TO REDEEM ITS 6% CONVERTIBLE SUBORDINATED DEBENTURES DUE 2012 BLOOMFIELD, Connecticut (November 27, 2007) – Kaman Corp. (NASDAQ-GM:KAMN) today announced that it has issued a redemption notice calling for full redemption on December 20, 2007 of all $11,164,000 of its remaining outstanding 6% Convertible Subordinated Debentures due 2012 at a redemption price of 100% of principal amount plus accrued interest to December 20, 2007.The Debentures are convertible until the close of business on December 17, 2007 at the current conversion price of $23.359375 into shares of the company’s Common Stock.The reported closing price of the company’s Common Stock on the NASDAQ Global Market on November 26, 2007 was $31.71.Any holders of Debentures wishing to convert should carefully follow the instructions provided in the redemption notice. Kaman Corp. conducts business in the aerospace, industrial distribution and music markets. ### Contact: Russell H. Jones SVP, ChiefInvestment Officer & Treasurer (860) 243-6307 Russell.Jones@kaman.com
